Whitfield, J.,
delivered the opinion of the court.
It was held, in Y. & M. V. R. R. v. Thomas et al., 65 Miss., 562, affirmed 132 U. S., 174, that the exemption offered in section eight of act of February 17, 1882 (laws 1882, p. 838), was to commence from tile completion of a line of said railroad to the Mississippi river. The question there involved related to state and county taxes. The contention here relates to municipal taxes alone. The United States supreme court there declared the inflexible rule, that ‘ ‘ exemptions from taxation are regarded as in derogation of. the sovereign authority and of common right, and, therefore, not to be extended beyond the exact and *283express requirements of the language used construed striotissimi juris.” It further declared the fundamental purpose of the offer of exemption to be, to secure the completion of the railroad to the Mississippi river. This was the clear consideration of the exemption. And the opening up of so valuable a line of communication to a great competing river constituted a consideration, the value of which, to the people of that part of Mississippi, can readily be appreciated. And to the argument made then, as now, that the consideration for the exemption was, as recited in the preamble of the act, ‘ ‘ the great public importance ’ ’ of the work, and ‘ ‘ the physical difficulties of constructing and maintaining such railroads in the delta of this state, ’ ’ that court well replied, that all these recitals were ‘ ‘ just as referable to the remarkably extensive powers granted ’ ’ to this company, “as to the assignment of reasons for exemption from taxation. ’ ’ Statutes must receive a reasonable construction, reference being had to their controlling purpose, to all their provisions, force and effect being given not narrowly to isolated and disjointed clauses, but to their plain spirit, broadly taking all their provisions together in one rational view. Neither grammatical construction, nor the letter of the statute, nor its rhetorical framework, should be permitted to defeat its clear and definite purpose to be gathered from the whole act, comparing part with part. And no construction is ever to be adopted, which charges the legislature with absurdity, when any other reasonable view can be taken.
What reasonable explanation can be suggested why this railroad should have perpetual and absolute exemption from municipal taxation as to all its property, of every kind whatever, and only limited and conditional exemption from state and county taxation as to its railroad property proper ? There is no construction that can uphold appellee’s view, save the most technically literal one, in the very face of the paramount purpose of the act to secure a line of railroad to the Mississippi river. We are asked to take the last clause of the entire section, sep*284arated only by a semicolon, and look to that only, as if it were the whole section, shutting out the body of the section of which it is an integral part. Nay, more; we are told that this construction is imperative because of some supposed magical effect in the conj unction ‘ ‘ but, ’ ’ with which the said last clause is introduced, when here it may well mean the same as “yet,” “still,” “moreover.” We are not disposed to so wrench the statute from its purpose, and pivot an absolute exemption from municipal taxation, for all time to come, granted conditionally for a consideration never performed, upon some supposed exclusive meaning of this very common connective. The purpose of the act manifestly was to grant the limited exemption mentioned from all taxation, state, county and municipal, on the property necessary and incidental to its proper use as a railroad, from the completion of the railroad to the Mississippi river, and no exemption otherwise. The language is “shall be exempt from taxation;” all taxation, not “taxation ” except municipal taxation. The part of the act dealing with the grant of exemption is that just quoted. The port of the act in which the last clause of section eight occurs is devoted to a wholly different purpose, the object of this last part being, as the United States supreme court observes, on page 189, “to create a scheme of taxation peculiar to the road. ’ ’ That scheme was to provide that all state and county taxes should be. “collected by the treasurer of the state, and paid into the state treasury, to be dealt with as the legislature might direct. ’ ’ And then, to guard against the possible implication from the failure to previously specifically mention municipal taxation, and from the failure to mention any method as to its collection, the last clause is added to show that exemption as to municipal taxation, conditional and limited' as the other, was also to obtain. Any antithetical use ‘ ‘ but ’ ’ has here, serves this cautionary purpose only. Look at some other provisions of the act. It is provided that “when the period of exemption herein provided shall have expired, the property of said railroad company shall *285be taxed at the same rate as other property in this state. ’ ’ Not. state and county taxes, but all taxes shall be paid. Another gross absurdity would result from the literal construction contended for by the appellee. It is provided that the exemption shall embrace, by specific enumeration, the granting clause— the company’s “ stocks, its railroads and appurtenances, and all its property necessary or incidental to the full exercise of all the powers herein granted, not to include compresses and oil mills. ’ ’ And yet, beyond all question, if the contention of appellee is correct, and the last clause of the section is to be taken as wholly independent of the rest of the section, the exemption from municipal taxation would be absolute and perpetual not only as to property used for railroad purposes proper, but as to all its property of every kind, including compresses and oil mills, which were expressly left subject to state and county taxation at all times.
"A statute must receive such construction as will, if possible,, make all its parts harmonize with each other, and render them consistent with its scope and object. ’ ’ Ellison v. Railroad Co., 36 Miss., 572. “The entire statute must be so read that the whole may have a harmonious and consistent operation.” Vinden v. Bowers, 55 Miss., 18. “In the construction of a. statute the object is to get at its spirit and meaning, its design and scope; and that construction will be justified which evidently embraces the meaning and carries out the object of the law, although it be against the letter and the grammatical construction of the act. ’ ’ Dixon v. Doe, 1 Smed. & M., 70; Pointer v. Trotter, 10 Ib., 537; Board v. Railroad Co., 72 Miss., 239. “In determining the proper construction of a statute, the entire legislation on the same subject-matter, its policy and reason, as well as the text of the particular act, must, be looked to.” Clements v. Anderson, 46 Miss., 598.
Apply these elementaly tests, remembering that statutes relating to exemptions “in derogation of sovereign authority and common right, are not to be extended beyond the exact *286and expressed requirements of the language used, construed strictissiml juris,” and it seems to us clear that this claim to absolute and unlimited exemption from municipal taxation on all the property of appellee cannot be maintained. To maintain it would be to hold that no matter how vast the holdings of the appellee might become in cities and towns, in all the future, and no matter how entirely disconnected such holdings might be from any use necessary or incidental to the operation of the railroad as a railroad, still all such property would forever be exempt from municipal taxation, though the road should never be built to the Mississippi river. It is quite immaterial that here only railroad property proper is involved, for the same clause which would uphold exemption as to that would warrant exemption as to all — a purpose most indisputably never dreamed of by the legislature.

Judgment reversed, demurrer overruled and cause remanded.